Citation Nr: 1039899	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1977.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the Veteran's claim for service 
connection for PTSD.  The Veteran has subsequently changed 
residences, and the case is now under the jurisdiction of the 
Oakland, California, RO.

In September 2008, the Board remanded the case for additional 
development.  

In a case decided after the Board's previous remand, the United 
States Court of Appeals for Veterans Claims held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In an August 2010 Informal Hearing Presentation, the Veteran's 
representative characterized the issue on appeal as "Entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD."  

In this case, a final Board decision dated in May 1994 denied the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder.  In the current claim, the Veteran and his 
representative have consistently argued that he has PTSD as a 
result of an attempted robbery that occurred while he was on 
active duty.  As noted in the prior Board remand, additional 
development was required in connection with establishing that 
claimed stressor event.  Given the Veteran's consistent 
description of the claim, the Board finds that any sub-issues 
regarding psychiatric disabilities other than PTSD are not on 
appeal in this case.  Clemons, 23 Vet. App. at 6. 

A claim for service connection for an acquired psychiatric 
disorder, other than PTSD, would be a new claim as it involves a 
different disease.  See Boggs v. Peake, 520 F.3d 1330 (2008).  
Given the prior May 1994 Board decision, that would be a claim to 
reopen.  Such a claim has not been adjudicated by the RO, 
is not before the Board at this time and is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's previous remand instructed the RO to make a 
determination as to whether or not the Veteran was exposed to a 
stressor event in service (and if so, identify the stressor event 
and the evidence for this).  If it was determined that he was 
exposed to a stressor, then a VA psychiatric examination was to 
be conducted.  Unfortunately, it does not appear that the RO made 
any such determination on the record.  While the RO documented 
that requested records from the San Diego Police Department were 
unavailable, the Board notes that an assessment of the Veteran's 
credibility regarding his claimed stressors must be made even in 
the absence of the police records.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must make a determination as to 
whether or not the Veteran was exposed to a 
stressor event in service (and if so, 
identify the stressor event and the evidence 
for this).  In doing so, the RO must consider 
the Veteran's credibility in the absence of 
the official police records.  

2.  If (and only if) a stressor event in 
service is verified, the RO should arrange 
for the Veteran to be examined by a 
psychiatrist to determine if he has PTSD 
based on such stressor event.  The RO must 
advise the examiner as to what stressor 
event(s) is/are verified, and provide the 
veteran's claims file to the examiner for 
review.  Upon review of the claims file and 
evaluation of the Veteran, the examiner 
should provide an opinion as to whether or 
not the Veteran has a medical diagnosis of 
PTSD based on a verified stressor event in 
service in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must 
identify the stressor event and symptoms 
which support such diagnosis.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to include 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
condition is related to the Veteran's 
service. 

The examiner must explain the rationale for 
all opinions given. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claim can be 
granted.  If the claim remains denied, the RO 
should issue a supplemental statement of the 
case and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


